UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7710


ROBERT EARL MARTIN,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:13-hc-02244-D)


Submitted:   March 17, 2015                 Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Earl Martin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert     Earl    Martin,        a     federal    prisoner,      appeals       the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.        We    have        reviewed    the   record    and    find    no

reversible      error.        Accordingly,         although   we   grant      leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.           Martin v. United States, No. 5:13-hc-02244-

D   (E.D.N.C.    Nov.    6,    2014).         We   dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                              AFFIRMED




                                              2